Citation Nr: 1128826	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1994 to January 1998.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for a cervical spine disability and the 10 percent evaluation for the a low back disability.  

A February 2006 rating decision indicates that a decision review officer (DRO) increased the evaluation for the Veteran's low back disability to 20 percent disabling, effective October 7, 2004, the date of the Veteran's increased rating claim.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.   

During the course of the appeal, the Veteran's claims file was temporarily transferred from the RO in Pittsburgh, Pennsylvania to the RO in Augusta, Maine, hence the RO in Pennsylvania retains jurisdiction over the claims on appeal.

In a September 2009 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record demonstrates that the Veteran's cervical spine disability is characterized by intravertebral disc syndrome, degenerative disc disease, stenosis, cervical spine strain, alteration of curvature, disc herniation, forward flexion to 18 degrees, and combined ranges of motion to 108 degrees and 165 degrees after repetition with pain.  

3.  The competent and probative medical evidence of record demonstrates that the Veteran's low back disability is characterized by degenerative joint disease, tension, muscle spasm, loss of the lumbar lordosis, right and left sacroiliac (SI) joint pain, and forward flexion to 50 and 55 degrees with pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.102, 3.321, 4.17a, Diagnostic Code 5237 (2010).  

2.  The criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.102, 3.321, 4.17a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Although this notice was not issued before the February 2005 rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claims are denied.  A subsequent supplemental statement of the case (SSOC) was issued to him in January 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's VA outpatient treatment records from July 2004 to November 2004 and from October 2005 to May 2009, employment records from January 2004 to August 2006, and an October 2006 personal statement from his wife.  The Veteran was also provided VA examinations in connection with his claims in December 2004, August 2005, and December 2009.  The VA examiners noted the Veteran's medical history and recorded pertinent examination findings.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010);  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

The schedule for rating spine disabilities was changed in September 2003 to provide for the evaluation of all spine disabilities under a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cervical Spine Disability

In an October 2004 personal statement, the Veteran reported that his service-connected cervical spine disability has gotten worse, and he contends that a higher evaluation is warranted.

Historically, the Veteran was granted service connection for a cervical spine disability in a September 1998 rating decision and assigned a 10 percent disability rating, effective January 27, 1998.  Subsequently, in a March 2001 rating decision, the RO increased the evaluation to 20 percent disabling, effective October 31, 2000.

The general rating formula for diseases and injuries of the spine, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine is present.  A 40 percent rating is assigned where unfavorable ankylosis of the entire cervical spine is present.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

During the pendency of this appeal, the Veteran was afforded VA spinal examinations for his service-connected cervical spine disability in December 2004, August 2005, and December 2009.  

At the December 2004 VA examination, the Veteran complained of neck pain and stiffness.  The pain is continuous, waxing, and waning in intensity, and causes difficulty with engaging in any recreational physical activities, but is tolerable with medication.  He reported flare-ups about once a month, which lasts for about a week, accompanied with difficulty turning his head due to stiffness and pain radiating down both arms.  He usually takes three days off work when the pain is intense, rests in bed, and takes pain medication, but he is still able to perform his activities of daily living.  The Veteran also noted that he does not use any neck brace or any other prosthesis and can drive for up to an hour.     

Following the examination, the Veteran exhibited forward flexion to 30 degrees before and after six repetitions and a combined range of motion to 180 degrees and to 205 degrees after six repetitions.  With each repetition, the Veteran reported that his muscle stiffness had improved and the examiner noted no evidence of muscle spasm or weakness.  The Veteran's neck pain was assessed as due to cervical disc disease and he was diagnosed with cervical disc herniation and stenosis.   

In a February 2005 notice of disagreement (NOD), the Veteran reported the following corrections to the December 2004 VA examination report.  He clarified that he has approximately five flare-ups per month that lasts for two to three days minimum and not triggered by activity.  He alleviates the pain by lying down.  His cervical spine disability severely interferes with his activities of daily living and he regularly uses a transcutaneous electrical nerve stimulation (TENS) unit and a neck brace.  The Veteran reported his inability to turn his neck/head to the right without great pain and to the left for only about 15 degrees.    

At the August 2005 VA examination, the Veteran complained of constant pain in the back of his neck which is somewhat relieved by medication.  He has flare-ups several times every day with increased pain by any activity.  The flare-up lasts up to 7 to 10 days and causes 20 to 30 percent additional limitation of motion.  The Veteran denied any incapacitating episode in the past 12 months, use of any assistive devices, and dizziness.  He is independent in eating and grooming, but needs some help with bathing and dressing due to the pain.

Following the examination, the Veteran exhibited forward flexion to 60 degrees and a combined range of motion to 170 degrees.  He was unable to complete the repetitions due to pain, and the examiner noted no objective evidence of muscle spasm, percussion or spinal tenderness, pain on movement, edema, redness, effusion, or swelling.  The examiner further noted that the Veteran was not cooperative by not moving his neck during the evaluation.  The Veteran was diagnosed with a cervical spine strain, C4-C5 disc space narrowing/disease, and alteration of curvature rule out muscle spasm.

In a February 2006 personal statement, the Veteran reported the following corrections to the August 2005 VA examination report.  He was cooperative and did everything he was asked of by the examiner to the best of his ability.  He occasionally gets dizzy and is in severe pain several times every day, which decreases his range of motion to zero percent but is alleviated when he lies down. 

At the December 2009 VA examination, the Veteran continued his complaint of severe pain across his neck and that he wears a cervical collar a third of the time.  He specified that his neck pain is moderate but becomes severe very quickly without much effort.  The Veteran has flare-ups while driving and sleeping due to small changes in the cervical posture or turning his head, and he has to be extremely careful with his activities of daily living so not to aggravate his neck.  He denied any unsteadiness or falls related to his cervical spine and that he self-administers bed rest as needed.  He reported that he is also unable to maintain his house, to include repairs, home chores, painting, plumbing, or mowing the grass.  He indicated that he had not had any physician prescribed bed rest but he would self-administer bed rest if needed.

Following the examination, the Veteran exhibited forward flexion to 18 degrees and to 35 degrees after five repetitions with pain, and a combined range of motion to 108 degrees and to 165 degrees after five repetitions with pain.  Radiographic images revealed cervical straightening with bridging osteophyte at C4-C5, and the Veteran was diagnosed with severe degenerative disc disease and intravertebral disc syndrome.   

VA outpatient treatment records from July 2004 to September 2004 reveal the Veteran's requests to refill his pain medications.  In September 2004, he complained of chronic neck pain and reported that he has relief with the pain medication.  In October 2005, the Veteran reported chronic neck pains and that he began to use the cervical collar for 30 minutes several times a day in a January 2007 record.  In May 2008, he complained of cervical spine stenosis and chronic neck pain, but also noted that the cervical collar helped a lot.  Most recently, in a May 2009 record, he was diagnosed with cervical spine stenosis, continued his complaint of chronic pain, and reported that he uses the cervical collar when he is in more pain, but most of the time he is doing okay.  

In an October 2006 personal statement, the Veteran's wife reported that the Veteran drives short distances and his medication has gradually increased over the past several years.  The Veteran also has at least two incapacitating periods per month, each lasting for about two days, during which he lies down and takes medication to alleviate the pain.   

The Board also notes the Veteran reiterated his use of a cervical collar in November 2009 and January 2007 personal statements.

After carefully reviewing the evidentiary record, the Board finds that the Veteran's service-connected cervical spine disability is appropriately rated as 20 percent under Diagnostic Code 5237, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Code 5237 is warranted.  The medical evidence, as previously stated, shows the Veteran has no muscle spasm or weakness, percussion or spinal tenderness, edema, redness, effusion, or swelling.  The Veteran exhibited forward flexion to 18 degrees with pain on repetition at the December 2009 VA examination, as well as combined ranges of motion to 108 degrees and 165 degrees after repetition with pain at the December 2009 VA examination.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected cervical spine disability under Diagnostic Code 5237.

B.  Low Back

In an October 2004 personal statement, the Veteran reported that his service-connected low back disability has gotten worse, and he contends that a higher evaluation is warranted.

Historically, the Veteran was granted service connection for a low back disability in a September 1998 rating decision and assigned a 10 percent disability rating, effective January 27, 1998.  Subsequently, in a February 2006 rating decision, a DRO increased the evaluation to 20 percent disabling, effective October 7, 2004, the date of the Veteran's increased rating claim, under the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

The rating criteria, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

During the pendency of this appeal, the Veteran's low back disability was also evaluated at the VA spinal examinations in December 2004, August 2005, and December 2009.  

At the December 2004 VA examination, the Veteran complained of aching to intense sharp pain in his lower back which at times varies with intensity and relieved with pain medication.  He has flare-ups late in the day twice per month and relieved with pain medication and lying down.  The Veteran has no impairment of daily activities due to his low back pain, he can walk up to a mile on good days and half a mile on other days, and can drive up to an hour without any difficulty.  He does not use any assistive devices, but admits some limitation on undertaking any physical recreational activities. 

Following the examination, the Veteran exhibited forward flexion to 60 degrees with pain and a combined range of motion to 200 degrees upon normal range of motion and after five repetitions.  The examiner noted objective evidence of some muscle spasm and x-ray reports that showed degenerative changes with bony lipping.  The Veteran was diagnosed with low back pain due to degenerative osteoarthritis of the lumbar spine.  

In a February 2005 NOD, the Veteran reported the following corrections to the December 2004 VA examination report.  He has flare-ups twice a day, wears shoe inserts, and cannot run, jog, walk fast, or reach his feet to wash or put on shoes.

At the August 2005 VA examination, the Veteran continued his complaints of constant pain in his lower back.  He has flare-ups several times every day due to prolonged standing, sitting, walking, or twisting, which lasts up to 7 to 10 days and alleviated by bed rest and pain medication.  The Veteran denied use of assistive devices, such as crutches, cane, and a walker, and noted that he is dependent for bathing, dressing, and putting on socks and shoes because of his low back pain.   

Following the examination, the Veteran exhibited forward flexion to 55 degrees and a combined range of motion to 125 degrees.  He was unable to complete the repetitions due to pain, and the examiner noted no objective evidence of muscle spasm, percussion or spinal tenderness, pain on movement, edema, redness, effusion, or swelling.  The Veteran was diagnosed with lumbar spine degenerative changes with radicular symptoms.  

In a February 2006 substantive appeal, via a VA Form 9, the Veteran reported that the August 2005 VA examination report failed to note that his low back pain decreases his range of motion by 100 percent.

At the December 2009 VA examination, the Veteran reported that the pain across his back is mild to moderate and aggravated by driving, prolonged walking or standing, and sideward bending.  He also noted chronic pain in the right and left sacroiliac (SI) joints.  He denied the use of a back brace, but frequently uses a cane.  The Veteran reported falling two to three times per month due to severe back pain and spasm and self-administering bed rest as needed.  He is also unable to do activities of daily living, to include cooking, washing dishes, and completing laundry.  He reported that he missed a total of 10 days of work due to either the cervical or lumbosacral complaints, but has not had any physician-prescribed bed rest.   

Following the examination, the Veteran exhibited forward flexion to 60 degrees and to 50 degrees after five repetitions with pain, as well as a combined range of motion to 195 degrees before and after five repetitions.  The examiner noted objective evidence of increased tension and tone in the lumbar spine, spasm with the loss of the lumbar lordosis, and right and left SI joint pain.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.

VA outpatient treatment records from July 2004 to September 2004 and July 2006 reveal the Veteran's requests to refill his pain medications.  The September 2004 record also documents his complaint of chronic back pain with relief from the pain medications.    

Moreover, in an April 2006 personal statement, the Veteran reported his every other day use of a TENS unit, daily use of a heat pad, and twice per week hot baths with Epsom salt for his low back pain. 

After carefully reviewing the evidentiary record, the Board finds that the Veteran's service-connected low back disability is appropriately rated as 20 percent under Diagnostic Code 5237, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Code 5237 is warranted.  The medical evidence, as previously stated, shows the Veteran has increased tension and tone, muscle spasm, loss of the lumbar lordosis, and right and left SI joint pain.  The Veteran also exhibited forward flexion to 55 degrees at the August 2005 VA examination and to 50 degrees after five repetitions with pain at the December 2009 VA examination.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected low back disability under Diagnostic Code 5237.  

The Board also notes Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

While the Veteran was diagnosed with osteoarthritis of the lumbar spine by the December 2004 VA examiner and with degenerative joint disease of the lumbar spine by the December 2009 VA examiner, his service-connected low back disability is currently rated at 20 percent disabling based on limitation of motion.  Therefore, Diagnostic Code 5003 does not assist the Veteran in obtaining a higher disability evaluation.

C.  Additional Considerations

First, higher ratings for the Veteran's service-connected disabilities are not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  The Veteran was diagnosed with cervical intravertebral disc syndrome by the December 2009 VA examiner, and the Veteran reported having flare-ups due to neck and back pain that last for 7 to 10 days at the August 2005 VA examination and falling due to severe back pain and spasm at the December 2009 VA examination.  However, there is no evidence showing that the Veteran has had incapacitating episodes during the past year and that his previous flare-ups required bed rest prescribed by a physician.  In fact, the Veteran reported to the December 2009 VA examiner that he has not been prescribed bed rest, but rather self-administers bed rest to alleviate his pain.  As such, evaluations in excess of 20 percent for the Veteran's service-connected cervical spine and low back disabilities are not warranted under Diagnostic Code 5243.  

Second, the Board has considered whether separate evaluations are warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2010).  At the December 2004, August 2005, and December 2009 VA examinations, the Veteran consistently denied any disturbances or alteration of bladder or bowel function.  The Board also notes that in a January 2010 rating decision, the RO separately evaluated and granted service connection for radiculopathy of the right upper extremity associated with the service-connected cervical spine disability, assigned at 30 percent disabling, and for radiculopathy of the bilateral lower extremities associated with the service-connected low back disability, each assigned at 10 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8521 (2010).     

Third, with respect to the possibility of entitlement to higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether evaluations in excess of 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected cervical spine and low back disabilities.  See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board also emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain.  See 38 C.F.R. § 4.71a (2010).

The Board notes that the findings do not support evaluations in excess of 20 percent due to functional loss.  The Veteran reported in a February 2005 NOD and at the August 2005 and December 2009 VA examinations that his cervical spine and low back disabilities interfere with his activities of daily living, to include cooking, washing dishes, completing laundry, bathing, dressing, and putting on socks and shoes.  In the February 2005 NOD, he noted use of a neck brace, TENS unit, and shoe inserts, as well as frequent use of a cane in the December 2009 VA examination report.  He reported difficulty engaging in any recreational physical activities because of his neck pain at the December 2004 VA examination.  At the August 2005 VA examination, the Veteran also reported additional limitation of motion of his cervical spine by 20 to 30 percent or 20 degrees and of his low back by 30 to 40 percent or 30 degrees.  

Moreover, in a statement accompanying a February 2006 substantive appeal, via a VA Form 9, he noted that his low back pain decreases his range of motion by 100 percent, and in another February 2006 personal statement, he reported that he has daily and severe neck pain which decreases his range of motion to 0 percent.  The December 2009 VA examiner opined that the Veteran has increasing pain with any type of slight repetition range of motion, especially in the cervical spine and that this impairment affects both the flare-ups and repetitious or static postures.      

Nonetheless, at the December 2004 VA examination after repetitive testing, the Veteran exhibited forward flexion of the cervical spine to 30 degrees and a combined range of motion to 205 degrees with no evidence of muscle spasm or weakness.  He also exhibited forward flexion of the low back to 60 degrees and a combined range of motion to 200 degrees with pain and some spasm.  The August 2005 VA examiner noted that the Veteran was unable to complete repetitions due to pain.  Most recently, at the December 2009 VA examination after repetitive testing, the Veteran exhibited forward flexion of the cervical spine to 35 degrees and a combined range of motion to 165 degrees with pain.  He also exhibited forward flexion of the low back to 50 degrees and a combined range of motion to 195 degrees with pain.  

Thus, there is no indication that the Veteran's service-connected disabilities have caused him functional loss greater than that contemplated by the 20 percent evaluations currently assigned under Diagnostic Code 5237.  Therefore, evaluations in excess of 20 percent for the Veteran's service-connected disabilities are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.   

Lastly, consideration has been given regarding whether a service-connected disability presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render the application of the regular schedular standards as impractical and inadequate.  38 C.F.R. § 3.321(b)(1) (2010); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd, 9 Vet. App. at 88.  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.  

During the pendency of this appeal, the Veteran contends that he has missed at least three days of work per month due to his service-connected cervical spine disability in a February 2005 NOD and August 2005 VA examination report.  The Veteran denied missing work and any significant effect on work due to his service-connected low back disability.  However, most recently at the December 2009 VA examination, the Veteran reported that he has missed a total of 10 days of work due to either cervical or lumbosacral complaints.  The Veteran also submitted his employment records documenting his approximate use of 92 hours (12 days) of sick leave from January 2004 to August 2006.     

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of 20 percent are provided for certain manifestations of the service-connected cervical spine and low back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess limitation of motion, pain, spasms, and other functional limitations.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to evaluations in excess of 20 percent for the Veteran's service-connected cervical spine and low back disabilities.  See Gilbert, 1 Vet. App. at 55.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for a low back disability is denied.        



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


